Judgment dismissing writ of habeas corpus affirmed, without costs. The only contentions presented which are not fully contradicted by the record relate ■ to the sufficiency of the evidence. These questions are, of course, for determination upon the appeal now pending in the Appellate Division, Fourth Department, from the judgment of conviction. (People ex rel. Fatuado v. MeKendriok, 30 A D 2d 581, mot. for lv. to app. den. 22 N Y 2d 642.) Gibson, P. J., Aulisi, Staley, Jr., Cooke and Greenblott, JJ., concur.
13